In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0075V
                                        (not to be published)


    GALIA GREENBERG,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: March 19, 2021


    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU);
    HUMAN SERVICES,                                             Mathematical Error; Post Judgment
                                                                Relief; Attorney’s Fees and Costs
                         Respondent.


Jessica Anne Olins, Maglio Christopher & Toale, PA, Seattle, WA, for Petitioner.

Heather Lynn Pearlman, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS1

       On January 15, 2019, Galia Greenberg filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”), alleging that she suffered a left shoulder injury related to vaccine
administration after receiving an influenza vaccine on October 25, 2016. Petition at 2. On
October 15, 2020, I issued a decision awarding damages to Petitioner based on the
Respondent’s proffer. ECF No. 32. A few weeks later, on October 30, 2020, I awarded
Petitioner $ 19,716.61 in attorney’s fees and costs. ECF No. 39.


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       On December 2, 2020, Petitioner filed a motion for post-judgment relief seeking
correction of the mistaken overpayment of $1.00 in attorney’s fees and costs. ECF No.
45. For the reasons stated below, I hereby grant Petitioner’s motion, amending the prior
judgment to account for this overpayment by refunding the additional $1.00 in attorney’s
fees and costs to Respondent.

        I.      Petitioner’s Motion for Post-Judgment Relief

        Petitioner filed her motion for post-judgment relief pursuant to Rule 60(a) of the
Rules of the United State Court of Federal Claims (“RCFC”). Motion for Post-Judgement
Relief (“Motion”) at 1. She acknowledged that her motion for attorney’s fees and costs
contained “an erroneous calculation in excess of $1.” Id. at ¶ 1. The motion for attorney’s
fees and costs correctly listed the subtotals of $19,075.80 for attorney’s fees and $639.81
for attorney’s costs, but incorrectly listed the total amount as $19,716.61. ECF No. 36.
The correct total should have been $19,715.61. The incorrect total was included in the
Fee Decision issued on October 30, 2020 and the Judgment entered on November 3,
2020. ECF Nos. 39, 41.

      Respondent did not file a response. However, Petitioner indicated Respondent had
been informed of the error. Motion at ¶ 7.

        II.     Legal Standard

        Vaccine Rule 36(a) allows a party to obtain relief from judgment in two ways: either
by filing a motion for reconsideration pursuant to RCFC 59, or by seeking relief from
judgment pursuant to RCFC 60. If the case was assigned to a judge for review, the motion
will be referred to the same judge. Vaccine Rule 36(a)(1). Otherwise, the motion will be
referred to the special master assigned to the case. Vaccine Rule 36(a)(2).3

         In determining whether a judgment should be set aside or altered, “the need for
finality of judgments” must be balanced against “the importance of ensuring that litigants
have a full and fair opportunity to litigate.” Kennedy v. Sec’y of Health & Hum. Servs., 99
Fed. Cl. 535, 539 (2011) (citing United Student Aid Funds, Inc. v. Espinosa, 559 U.S.
260, 276 (2010); see also Bridgham by Libby v. Sec’y of Health & Hum. Servs., 33 Fed.
Cl. 101, 104 (1995) (discussing the “tension between the goals of ensuring that the court’s
judgment appropriately reflects the adjudication of the parties’ rights and of providing the
parties with certainty as to those rights”).


3
  This sharing of authority over judgments between judge and special master was determined to be
appropriate, since Vaccine Rule 36 allows for immediate review of the special master’s ruling. Vessels v.
Sec’y of Health & Human Servs., 65 Fed. Cl. 563, 568 (2005).
                                                   2
        Pursuant to RCFC 60(a), a court may correct “[c]lerical mistakes in judgments,
orders, or other parts of the record” at any time. Additionally, a party may request relief
from final judgment for the specific reasons listed in RCFC 60(b)(1)-(5) or the “catch all”
provision at RCFC 60(b)(6). Similar to RCFC 60(a), RCFC 60(b)(1) allows post judgment
relief for “mistake, inadvertence, surprise, or excusable neglect.” I have previously
discussed the differences between RCFC 60(a) and RCFC 60(b)(1) in Williamsen v. Sec’y
of Health & Human Servs., No. 10-0223V, 2014 WL 1388894 (Fed. Cl. Spec. Mstr. Feb.
5, 2014).

       III.    Appropriate Amount of Fees Awarded

       Petitioner is seeking post-judgment relief pursuant to RCFC 60(a). I agree that
RCFC 60(a) is the subsection most applicable to the circumstances in this case, and that
the error previously made in the Fee Decision and Judgment should be corrected.

     Accordingly, I GRANT Petitioner’s request and direct the Clerk of Court to issue
judgment in favor of Respondent to include the following information:

       A lump sum payment of $1.00 to reimburse Respondent for the mistaken
       overpayment. The check should be made payable to:

       U.S. Department of Health and Human Services
       Memo: Galia Greenberg, Case No. 19-0075V

The check should be sent to:

       Ms. Cheryl Lee
       Division of Vaccine Injury Compensation/HRSA
       5600 Fishers Lane, Mail Stop 08N194B
       Rockville, MD 20857

      In the absence of a timely-filed motion for review (see Appendix B to the Rules of
the Court), the Clerk shall enter judgment in accordance with this decision.4

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master



4
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 3